DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-27, 29-38 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1, 37, 2-5, 33, 34, 6-16 recite:
1. (Currently Amended) An automated machine-implemented method for customs approval, the method comprising: receiving, using one or more processors, item data that includes a combination of description, meta-tags, and one or more images for each of one or more items undergoing screening for customs approval; applying an image recognition tool and algorithms to one or more item images of the one or more items to detect embedded data comprising one or more identification marks comprising one or more of a trademark, a logo, a copyright, another form of intellectual property, a value of the one or more items, or other criteria of governing rules; combining a result of image recognition tool analysis with a description of the one or more items and meta-tags; and determining, whether the one or more items are shippable or not, in accordance with rules of shippability.  
37. (New) The method of claim 1, wherein determining whether the one or more items are shippable or not, in accordance with rules of shippability further comprises utilizing a keyword- based rules engine to determine whether the one or more items are shippable.  
2. (Currently Amended) The method of claim 37, wherein combining the result of image recognition tool analysis with a description of the one or more items and meta-tags further comprises: classifying or categorizing the item data, using machine learning algorithms of an algorithm module, into one or more predefined classes or categories, wherein inputs to machine learning algorithms comprise keywords derived from one or more of item description, meta-tags, results of an image recognition tool analysis applied to one or more item images, or a combination thereof, and combining one or more item classes or item categories from the classifying or categorizing of the item data and a result of image recognition tool analysis with a description of the one or more items and meta-tags for use by the keyword-based rules engine to approve or reject the one or more items for shippability based on applied rules.  
3. (Currently Amended) The method of claim 2, wherein if the machine learning algorithm is unable to determine one or more predefined classes or categories from classifying or categorizing the item data to a  predetermined acceptable threshold level of confidence, the one or more items are marked as one or more questionable items and forwarded to a reviewer.  
4. (Currently Amended) The method of claim 3, further comprising training of the machine learning algorithm with classification data or categorization data from the reviewer.  
5. (Original) The method of claim 2, wherein the predefined classes or categories correspond to a predetermined set of rules and regulations for a destination country.  
33. (New) The method of claim 37 further comprising accessing and updating rules of shippability of the keyword-based rules engine to include new rules or modified existing rules based on previously received item data and previously received combinations of results of imageCONF NO.: 2124 ATTY. REF.: 24446.007US01recognition tool analysis and descriptions and meta-tags, to be utilized by the keyword-based rules engine when determining shippability of an item.  
34. (New) The method of claim 33, further comprising determining, utilizing the keyword-based rules engine whether the one or more items are shippable or not, in accordance with rules of shippability after accessing and updating rules of shippability of the keyword-based rules engine.  
6. (Original) The method of claim 1, wherein the item data is provided by a manufacturer, seller, logistics company, or reseller of the one or more items.  
7. (Original) The method of claim 1, wherein the item data is obtained from an online catalog or online information comprising the one or more items provided by a seller of the one or more items.  
8. (Original) The method of claim 1, wherein the description includes information related one or more of physical attributes, functionality, and source material of the one or more items.  
9. (Currently Amended) The method of claim 1, further comprising deriving the rules of shippability  from rules established by governmental or regulatory authorities within a destination country.  
10. (Currently Amended) The method of claim 1,  further comprising marking the one or more items  as questionable if there is insufficient and/or contradicting information about the one or more items.  
11. (Currently Amended) The method of claim 10, further comprising transmitting data from a questionable item to a reviewer.  
12. (Currently Amended) The method of claim 11, further comprising  updating the rules of shippability to include new rules or modified existing rules,  to adjust rules relied upon when determining shippability of an item in the future.  
13. (Original) The method of claim 1, wherein the rules of shippability are provided by one or more of rules and regulations within a destination country customs and regulations agency, rules governing intellectual property (IP), internal set rules of any other party, or a combination thereof.  
14. (Currently Amended) The method of claim 1, wherein the item data corresponds to information used to market and sell the one or more items in an online catalog or other online information provided by a seller.  
15. (Currently Amended) The method of claim 1,  further comprising searching data streams, by the image recognition tool, from additional sources over a network, comprising online information, to identify similar items in item images and associate related online information embedded data comprising keywords with the one or more item images.  
16. (Currently Amended) The method of claim 1,  further comprising using image recognition and onscreen-character recognition technology, by the 5image recognition tool, to extract known logos, copyrights and textual information from the one or more item images.  

Claims 1-16, but for the recitation of additional elements recite an abstract idea in the form of a method of organizing human activity.
The additional elements are 1) one or more processors (claim 1), 2) image recognition tool and algorithms, 3) machine learning algorithms/ algorithm module (claim 2), 4) "over a network" (claim 15)

With respect to claim 1, “receiving…”, “applying…”, “combining…” and “determining….” recite a method for organizing customs enforcement. But for the additional elements a customs agent could receive information, look at images of items for trademarks/etc, determine whether there is possible infringement and then decide to seize the item or not. Claim 37 merely further limits the abstract idea of claim 1. Claims 2-5, but for the recitation of additional elements merely describe a process that could be done by a customs agent analyzing and classifying. Claims 6-8 merely further define the abstract idea of claim 1 without adding any additional steps. Claim 9 adds an additional step of a method of organizing human activity. For example a customs agent could determine appropriate customs rules for a jurisdiction. Claim 10 adds an additional step of a method of organizing human activity. For example a customs agent could review information and make a determination of insufficient/contradictory information. Claim 11 adds an additional step of a method of organizing human activity. For example a customs agent could send information about an item he’s not sure about to a secondary reviewer. Claim 12 adds an additional step of a method of organizing human activity. For example a customs agent could should rules when laws change or are modified. Claims 13 and 14 merely further limits the abstract idea of claim 1 without adding any additional steps. Claim 15 adds an additional step of a method of organizing human activity. For example a customs agent could browse google images and make associations of images with keywords. Claim 16 but for the additional elements adds an additional step of a method of organizing human activity. For example a customs agent could evaluate an image to see if there are any trademarks. Claims 33 and 34 add additional steps of a method of organizing human activity. For example a customs agent could revise guidelines based on past experience and use the revised guidelines in further decision making.

As mentioned, the identified additional elements are 1) one or more processors (claim 1), 2) image recognition tool and algorithms, 3) machine learning algorithms/ algorithm module (claim 2), 4) "over a network" (claim 15).

The additional elements are recited recited at a high degree of generality such that amount to mere instructions to implement an abstract idea. MPEP 2106.05(f) states: In Alice Corp., the claim recited the concept of intermediated settlement as performed by a generic computer. The Court found that the recitation of the computer in the claim amounted to mere instructions to apply the abstract idea on a generic computer. 573 U.S. at 225-26, 110 USPQ2d at 1984. The processor(s) in the recited claims can be considered a generic computer. 
MPEP 2106.05(f) states: The recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not integrate a judicial exception into a practical application or provide significantly more because this type of recitation is equivalent to the words "apply it". See Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1356, 119 USPQ2d 1739, 1743-44 (Fed. Cir. 2016); Intellectual Ventures I v. Symantec, 838 F.3d 1307, 1327, 120 USPQ2d 1353, 1366 (Fed. Cir. 2016); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1417 (Fed. Cir. 2015).
The image recognition tool and machine learning algorithms recite only the idea of a solution or outcome, but lack any specificity as to how the functionality is achieved. 
MPEP 2106.05(f) also states: Other examples where the courts have found the additional elements to be mere instructions to apply an exception, because they recite no more than an idea of a solution or outcome include:
i. Remotely accessing user-specific information through a mobile interface and pointers to retrieve the information without any description of how the mobile interface and pointers accomplish the result of retrieving previously inaccessible information, Intellectual Ventures v. Erie Indem. Co., 850 F.3d 1315, 1331, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017);
Claim 15 use of a network expresses a result but not much more than that. 

Based on the above and MPEP 2106.05(f) the additional elements are mere instructions to implement an abstract idea and provide neither significantly more nor a practical application.

Claims 17-27, 29-32, 35, 36, 38 contain similar concepts to those above and are considered to contain an abstract idea without a practical application or significantly more for the same reasons.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-14, 16-22, 24-27, 29, 30, 32-38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coulier (US 20160192188 A1).
claim 1,  Coulier discloses: an automated machine-implemented method for customs approval, the method comprising:
	receiving, using one or more processors, item data that includes a combination of description, meta-tags (paragraph 50 reference representation obtained by an electronic reading device reading a digital IP sign from an electronic IP tag, paragraph 47 textual representation is metatag, paragraph 49 product design may be description), and one or more images for each of one or more items undergoing screening for customs approval (paragraph 10 camera);
	applying an image recognition tool and algorithms to one or more item images of the one or more items to detect embedded data comprising one or more identification marks comprising one or more of a trademark, a logo, a copyright, another form of intellectual property, a value of the one or more items, or other criteria of governing rules (paragraph 36 IP right recognized using image recognition tool);
	combining a result of image recognition tool analysis with a description of the one or more items and meta-tags (fig. 6 680 determination that product described is what it’s described to be), and
	determining, whether the one or more items are shippable or not, in accordance with rules of shippability (paragraph 68 assist human operator in determining if shipment should be seized).

Regarding claim 6, Coulier discloses wherein the item data is provided by a manufacturer, seller, logistics company, or reseller of the one or more items (paragraph 22 manufacturer).

Regarding claim 8, Coulier discloses wherein the description includes information related one or more of physical attributes, functionality, and source material of the one or more items (paragraphs 49, 50 physical attributes).

Regarding claim 9, Coulier discloses deriving the rules of shippability from rules established by governmental or regulatory authorities within a destination country (paragraph 8 intellectual property regulations used to determine if shipments should be seized see paragraph 68).

Regarding claim 10, Coulier discloses wherein further comprising marking the one or more items as questionable if there is insufficient and/or contradicting information about the one or more items (paragraph 33 determine whether product characteristic is insufficiently/contradictorily matches reference information, paragraph 64 potentially infringing products are marked for customs official).

Regarding claim 11, Coulier discloses transmitting data from a questionable item to a reviewer (paragraph 64).

Regarding claim 12, Coulier discloses further comprising updating the rules of shippability to include new rules or modified existing rules, to adjust rules relied upon when determining shippability of an item in the future (paragraph 62).

claim 13, Coulier discloses wherein the rules of shippability are provided by one or more of rules and regulations within a destination country customs and regulations agency, rules governing intellectual property (IP), internal set rules of any other party, or a combination thereof (paragraph 62 rules governing IP infringement).

Regarding claim 14, Coulier discloses wherein the item data corresponds to information used to market and sell the one or more items in an online catalog or other online information provided by a seller (paragraph 47 word mark). Examiner notes that “used to market and sell…” is expressing an intended use, but not reciting any additional steps. Thus it is not given patentable weight. See MPEP 2111.04. However clearly a “word mark” could be used to market and sell items online.

Regarding claim 16, Coulier discloses using image recognition and onscreen-character recognition technology, by the image recognition tool, to extract known logos, copyrights and textual information from the one or more item images (paragraph 34 OCR used to detect IP rights).

Regarding claim 37, Coulier discloses wherein determining whether the one or more items are shippable or not, in accordance with rules of shippability further comprises utilizing a keyword- based rules engine to determine whether the one or more items are shippable (paragraph 27 words/text are extracted and paragraph 29 words/text checked to determine infringement, therefore Coulier can be considered to employ keywords-based engine).

Regarding claim 2, Coulier discloses wherein combining the result of image recognition tool analysis with a description of the one or more items and meta-tags further comprises:
	classifying or categorizing the item data, using machine learning algorithms of an algorithm module (paragraph 36 trained neural network), into one or more predefined classes or categories (paragraph 36 infringing or not), wherein inputs to machine learning algorithms comprise keywords derived from one or more of item description, meta-tags, results of an image recognition tool analysis applied to one or more item images, or a combination thereof (paragraph 36 reference representation), and
	combining one or more item classes or item categories from the classifying or categorizing of the item data and a result of image recognition tool analysis with a description of the one or more items and meta-tags for use by the keyword-based rules engine to approve or reject the one or more items for shippability based on applied rules (paragraph 36 image recognition and correspondence to reference information, paragraph 68 infringing items are seized i.e. not shippable).

Regarding claim 3, Coulier discloses wherein if the machine learning algorithm is unable to determine one or more predefined classes or categories from classifying or categorizing the item data to a predetermined acceptable threshold level of confidence, the one or more items are marked as one or more questionable items and forwarded to a reviewer (paragraph 62 potentially infringing items not matching reference information to threshold level is forwarded to a reviewer).

Regarding claim 4, Coulier discloses further comprising training of the machine learning algorithm with classification data or categorization data from the reviewer (paragraph 36 trained neural networks trained with classification data).

Regarding claim 5, Coulier discloses wherein the predefined classes or categories correspond to a predetermined set of rules and regulations for a destination country (fig. 6 infringement or non-infringement are legal judgements corresponding to country).

Regarding claim 33, Coulier discloses comprising accessing and updating rules of shippability of the keyword-based rules engine to include new rules or modified existing rules based on previously received item data and previously received combinations of results of image recognition tool analysis and descriptions and meta-tags, to be utilized by the keyword-based rules engine when determining shippability of an item (paragraph 62 if excessive number of items are flag based on image recognition/item data from tag, then new rules reducing the sensitivity can be implemented).

Regarding claim 34, Coulier discloses determining, utilizing the keyword-based rules engine whether the one or more items are shippable or not, in accordance with rules of shippability after accessing and updating rules of shippability of the keyword-based rules engine (paragraph 62 flagging infringing items after sensitivity is changed).

.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coulier in view of Herrington (US 20140201094 A1).
Regarding claim 7, Coulier fails to disclose and Herrington discloses item data obtained from an online catalog or online information comprising the one or more items provided by a seller of the one or more items (paragraph 21 “web service may provide various unauthorized product detection services” item data from online catalog). It would have been obvious to one of ordinarys kill in the art to combine this teaching with those of 
Claim 23 is rejected for the same reason as above, but applied to claim 17.
Claim 15, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coulier in view of Chen (US 20170140526 A1).
Regarding claim 15, Coulier fails to disclose the additional subject matter of claim 15. However Chen discloses an image recognition tool searching data streams from additional sources over a network, comprising online information, to identify similar items in item images and associate related online information embedded data comprising keywords with one or more item images (paragraph 37 In this case, a typical approach is to parse the names and retrieve texts to obtain corresponding historic images for comparison, paragraph 38 A distance between the feature vectors is a similarity. Preferably, the highest similarity between a feature of an unknown sample and the respective vectors (i.e., templates) in the model is the similarity between the sample and the HSCODE., and paragraph 11 cloud network). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Coulier by using historic images over a cloud network to determine the best match for an image. The motivation for the combination is to determine false customs declarations (paragraph 1).
Claim 31 is rejected for the same reason as above, but applied to claim 17.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Smith (US 20040243484 A1) discloses a webtool for facilitating customs compliance when importing goods. Simgi (US 20170132489 A1) discloses a tool for performing customs inspection and classification. Sultan (US 10108921 B2) discloses a webtool for managing customs inspections. Uy (US 20050004894 A1) discloses a tool for facilitating customs classification and compliance. Allocca (US 20060036504 A1) discloses a tool for classifying internationally shipped items. Parrish (US 20170046808 A1) discloses a tool for supporting customs compliance. Closest NPL is considered the NPL cited on the IDS, Ding, which discloses algorithms for automatically classifying an item with a customs classification code.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN A MITCHELL whose telephone number is (571)270-3117.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.